Citation Nr: 1708535	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-07 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  What rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010?
 
2.  Entitlement to an extension of a temporary total rating beyond October 31, 2010 based on convalescence following December 17, 2009 surgery for hidradenitis.
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1986 to March 1989.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
A videoconference hearing was held before the undersigned Veterans Law Judge in May 2015.  
 
In August 2015, the Board granted entitlement to a period of convalescence from February 1, 2010 through June 30, 2010 following surgery on December 17, 2009 for hidradenitis. The issues of entitlement to an extension of a temporary total rating beyond June 30, 2010 and what rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010, were remanded for additional development.  
 
In February 2016, the Appeals Management Center extended the period of convalescence through October 31, 2010. 38 C.F.R. § 4.30 (2016).

In October 2016, the Board remanded the issues of what rating is warranted for a left shoulder rotator cuff syndrome from July 1, 2010, and entitlement to a temporary total rating beyond October 31, 2010 based on the need for convalescence.  
 
In December 2016, the RO granted entitlement to service connection for a left posterior branch axillary nerve traction injury and assigned a 10 percent rating effective December 1, 2016. To date, the Veteran has not perfected a timely appeal to the assigned rating or effective date.  Hence, the assigned rating and effective date are not issues for appellate consideration.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
FINDINGS OF FACT
 
1.  Since July 1, 2010, the Veteran's left shoulder rotator cuff syndrome has not been manifested by arm motion limited to midway between side and shoulder level.
 
2.  Following the December 17, 2009 surgery for hidradenitis, the Veteran has not been shown to have severe postoperative residuals beyond October 31, 2010.  
 
 
CONCLUSIONS OF LAW
 
1.  For the period from July 1, 2010, the criteria for a rating greater than 20 percent for left shoulder rotator cuff syndrome are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Code 5201 (2016). 
 
2.  Following the December 17, 2009 surgery, the criteria for a period of postoperative convalescence beyond October 31, 2010 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

Analysis
 
Left shoulder rotator cuff syndrome
 
In February 2012, the RO granted entitlement to service connection for left shoulder rotator cuff syndrome and assigned a 20 percent rating effective July 1, 2010. The Veteran disagreed with the rating and perfected this appeal.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." 38 C.F.R. § 4.40.
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
The Veteran's left shoulder disability is rated pursuant to Diagnostic Code 5201.  Under this provision, limitation of arm motion is rated as follows: at shoulder level (20 percent for major or minor extremity); and to midway between side and shoulder level (30 percent for major extremity and 20 percent for minor extremity). 38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  
 
VA records dated in January 2011 note complaints related to the left shoulder which the Veteran stated was increasingly bothering him. He reported pain with driving and lifting the arm. He reported receiving occupational therapy for his shoulder, but said it did not help. On physical examination, there was tenderness to palpation over the anterior and posterior shoulder, subacromial bursa and left upper trapezius. Active range of motion was reported as forward flexion to 90 degrees, abduction to 90 degrees, and external rotation to 30 degrees. Passive range of motion was forward flexion to 120 degrees, abduction to 120 degrees, and external rotation to 40 degrees. The assessments were chronic left shoulder pain, and a partial tear of distal supraspinatus and infraspinatus tendons with evidence of adhesive capsulitis. The Veteran received an injection with good initial results in pain reduction.  
 
At a December 2011 VA examination the Veteran reported weakness, stiffness, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain. He reported functional impairment with lifting, driving, and that he could not rest on his left side. He reported flare-ups which impacted his shoulder in that he could not flex his arm. On physical examination left shoulder muscle strength was 4/5 in abduction and forward flexion. Left shoulder flexion was to 120 degrees with painful motion beginning at 80 degrees. Left shoulder abduction was to 100 degrees with painful motion beginning at 80 degrees. There was no ankylosis. The Veteran was able to perform repetitive motion  testing and following repetitive motions, both left shoulder flexion and abduction were limited to 80 degrees. There was functional loss and/or impairment with less movement than normal, and excess fatigability and pain on movement. There was localized tenderness or pain on palpation. There was no guarding and no history of recurrent subluxation of the glenohumeral joint. Left shoulder x-ray results were within normal limits. The examiner further stated that functioning was so diminished that amputation with prosthesis would equally serve the claimant. Functions affected included overhead activities, pushing, pulling and driving. 
 
At a May 2015 videoconference hearing the Veteran testified that treatment for his left shoulder disorder included pain management and shots. He stated that physical therapy did not help and that his range of motion was worsening.  The appellant alleged that he could not lift his left arm up to the shoulder. He stated that he can go about half-way between the side and shoulder, and it would be hard for him to carry a gallon of milk with his left arm. He reported experiencing flare-ups. The Veteran's spouse testified that she was a physical therapist's assistant and she did a test on him which showed he only has 24 to 25 percent usage of his shoulder.  She later stated that she did a range of motion test and it was 24 to 25 degrees.  She further testified that she helps him get dressed and with lifting things.  
 
At a January 2016 VA shoulder examination the Veteran reported that following surgery in December 2009 he lost left shoulder motion, and that he currently had pain from the top of the left shoulder to the elbow. He did not report flare-ups, but reported difficulty with dressing and other activities of daily living. Range of left shoulder motion was flexion from 0 to 105 degrees; abduction from 0 to 105 degrees; external rotation from 0 to 70 degrees; and internal rotation from 0 to 90 degrees. There was pain on extremes of elevation. There was no evidence of localized tenderness, pain on palpation, or crepitus. The Veteran was able to perform repetitive use testing with at least three repetitions and those studies revealed no additional functional loss. The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength in the left shoulder was 5/5 in both flexion and abduction. There was neither muscle atrophy nor ankylosis. The examiner stated that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The Veteran stated that he retired in 2013 from being a car salesman.  His left shoulder reportedly interfered with his ability to lift car hoods and other car activities and activities of daily living. The examiner stated that the Veteran had adhesive capsulitis secondary to the left axilla surgery.  The Veteran was able to elevate his shoulder to 105 degrees. The examiner also stated the x-rays were normal.  The Board notes that earlier in the report, the examiner indicated that imaging studies documented arthritis on the left.  
 
At a November 2016 VA shoulder examination the Veteran reported progressively increasing pain and limited motion following his 2009 surgery. The Veteran did not report flare-ups of the shoulder. He did report functional impairment described as difficulty with lifting and overhead motion with the left arm. He has trouble using tools and utensils as well as with driving. Range of motion of the left shoulder was reported as flexion from 0 to 120 degrees; abduction from 0 to 110 degrees; external rotation from  0 to 80 degrees; and internal rotation from 0 to 40 degrees. The examiner noted there was pain on motion which caused functional loss to include difficulty with overhead motion. There was anterior and posterior joint line tenderness, but no objective evidence of crepitus. The Veteran was able to perform repetitive motion testing without additional functional loss or decreased motion. The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner also stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Left shoulder muscle strength was 5/5 in flexion and abduction. There was no muscle atrophy or ankylosis. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The examiner stated that the Veteran was currently unemployed and would have difficulty lifting and with overhead motion. 
 
First, it is unclear which of the Veteran's upper extremities is dominant. The December 2011 shoulder and peripheral nerve examinations indicate he is right hand dominant. The January and November 2016 VA shoulder examinations indicate he is ambidextrous. The December 2016 VA peripheral nerve examination indicates he is right hand dominant. For purposes of this decision, and resolving reasonable doubt in the Veteran's favor, the Board accepts he is ambidextrous.  Accordingly, the injured left upper extremity will be considered the dominant/major hand for rating purposes.  38 C.F.R. §§ 3.102, 4.69.
 
On review of the record, however, the Board finds that the evidence preponderates against finding that the Veteran's left arm motion is limited to midway between side and shoulder level, i.e, to 45 degrees or less, or that the disability picture more nearly approximates this level of impairment. Indeed, VA examinations and records have consistently shown forward flexion and abduction to 80 degrees or greater. 

The Board has considered the spouse's testimony that the appellant's range of motion was limited to 24 or 25 degrees.  The Veteran's spouse appears to have some medical training as a physical therapist's assistant and she is arguably competent to provide this information.  Her reports of informal testing, however, are not found to outweigh the documented range of motion findings in the record.  
 
The Board acknowledges the Veteran's testimony to include his complaints concerning the functional impairment caused by the left shoulder disorder.  While the Veteran is competent to report his symptoms, the preponderance of the most probative evidence is against finding adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors. DeLuca. In this regard, the Board considered the December 2011 examiner's statement that the Veteran would be equally well served with a prosthesis. Significantly, this statement is inconsistent with objective findings at that time showing flexion and abduction to 80 degrees following repetitive motion. Additionally, subsequent examinations show improved range of motion and do not indicate this level of disability. Hence, the Board finds that the preponderance of the evidence is against finding that the appellant's left shoulder disability equates functionally to an amputation at the shoulder joint.

A rating greater than 20 percent for the left shoulder based on orthopedic manifestations is not warranted at any time during the appeal period. As discussed in the introduction above, the Veteran is receiving a separate 10 percent rating under Diagnostic Code 8515 for a left posterior branch axillary nerve traction injury, but this issue is not before the Board. 
 
The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
The Veteran is currently in receipt of a total disability rating based on individual unemployability due to service-connected disability and further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.

The claim is denied.
 
Temporary total rating based on the need for convalescence
 
Pursuant to regulation, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 
 
Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. 38 C.F.R. § 4.30(b)(1). Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above upon approval of the Veterans Service Center Manager. Id. at (b)(2). 
 
The Veteran underwent an excision of axillary and perineal hidradenitis on December 17, 2009.  As set forth in the introduction above, the temporary total rating based on the need for convalescence was extended through October 31, 2010, for a total postoperative period of 10 months.  The Board acknowledges that the Veteran had an additional procedure within the one-year period following the December 2009 surgery in June 2010. The appeal issue, however, is limited to convalescence following the December 2009 surgery only. Pursuant to regulation, a temporary total rating cannot exceed 12 months.  38 C.F.R. § 4.30. Thus, there remain only 2 months for consideration.  
 
A September 2010 VA dermatology record indicates improvement in the left axilla region but persistent buttock lesions. The Veteran wanted to try a new treatment as the disorder was still very active. The examiner noted the appellant had been on multiple antibiotic courses in the prior year and suffered great morbidity from the disease. On physical examination, the left axilla surgical scar was well-healed. There was active disease in the gluteal cleft/buttocks area and the examiner noted areas with indurated plaques and draining sinuses.  The diagnosis was hidradenitis suppurativa, recent surgical treatment in December 2009 and June 2010. The Veteran was to continue topical medication and antibiotics and was to restart plaquenil and acitretin. He was to return to the clinic in three months.  
 
In reviewing the evidence through December 2010, the Board acknowledges that the Veteran's condition was active and he was on multiple medications.  Active disease, however, is not the same as severe postoperative residuals and the evidence does not show incompletely healed surgical wounds.  The findings of active disease are contemplated in the 60 percent rating assigned for the underlying condition. See 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7899-7806 (2016).  The Board finds no basis for seeking Service Center Manager approval and an extension of the convalescence rating beyond October 31, 2010 based on the December 2009 surgery is denied. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  
 
ORDER
 
For the period from July 1, 2010, entitlement to an initial rating greater than 20 percent for left shoulder rotator cuff syndrome is denied.  
 
Entitlement to a temporary total rating beyond October 31, 2010 based on convalescence following  December 17, 2009 surgery for hidradenitis is denied.
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


